In an action to recover damages for personal injuries, etc., the defendants Strober Long Island Building Material Centers, Inc. and Frank Finochio appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated September 11, 1996, as denied that branch of their motion which was for summary judgment dismissing the causes of action to recover damages under Labor Law §§ 240 and 241 (6), and based on common-law negligence.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the causes of action to recover damages under Labor Law §§ 240 and 241 (6), and based on common-law negligence are dismissed insofar as asserted *628against the defendants Strober Long Island Building Material Centers, Inc. and Frank Finochio.
The uncontroverted evidence in this case establishes that the plaintiffs conduct was the sole proximate cause of his injuries (see, Antonik v New York City Hous. Auth., 235 AD2d 248; Falsetto v Ronzoni Foods Corp., 234 AD2d 259; Cannata v One Estate, 127 AD2d 811; Mack v Altmans Stage Light. Co., 98 AD2d 468).
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Thompson, Santucci and Joy, JJ., concur.